856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES C. WILLIAMS, SR., Plaintiff-Appellant,v.THE STATE OF MICHIGAN, ET AL., VAN BUREN COUNTY;  KEITHROBINSON, CHIEF ASSISTANT PROSECUTOR;  ROBERT HENTCHEL,ASSISTANT PROSECUTOR;  ABBY RAHN, ASSISTANT PROSECUTOR;MICHAEL J. WINSTON, PROBATE COURT CASEWORKER;  ROBERT VESEY,PROBATE COURT ADMINISTRATOR-REFEREE;  VAN BUREN COUNTYCIRCUIT COURT;  HON. MEYER WARSHAWSKY, CIRCUIT COURT JUDGE;VAN BUREN COUNTY PROBATE COURT AND JUVENILE DIVISION;  HON.FRANK D. WILLIS, JUDGE OF PROBATE;  HON. RICHARD H.LOUGHRIN, VISITING JUDGE;  JOHN DOE, AND/OR MARY DOE,Defendants-Appellees.
No. 88-1061.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1988.

ORDER
BEFORE:  KEITH, KENNEDY and NELSON, Circuit Judges.


1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that he was denied access to the court, deprived of his parental rights, and convicted for criminal contempt in violation of procedural due process and equal protection.


3
Upon consideration, we conclude the district court properly dismissed plaintiff's suit for the reasons stated by it.  In addition, to the extent plaintiff sought to attack his state court conviction for criminal contempt, such a challenge is not cognizable before the plaintiff obtains a writ of habeas corpus.   See Hadley v. Werner, 753 F.2d 514, 516 (6th Cir.1985) (per curiam).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.

ENTERED BY ORDER OF THE COURT